



COURT 
    OF APPEAL FOR BRITISH COLUMBIA




Citation:


Mohl 
          v. The University of British Columbia,







2007 
          BCCA 8



Date: 20070105





Docket: CA032357

Between:

Michael 
    Mohl

Appellant

(
Plaintiff
)

And

The 
    University of British Columbia

Respondent

(
Defendant
)












Before:


The 
          Honourable Mr. Justice Low




The 
          Honourable Mr. Justice Smith




The 
          Honourable Mr. Justice Thackray








Appearing 
          on own behalf


Appellant




R. 
          Sieg


Counsel for the Respondent




Place 
          and Date of Hearing:


Vancouver
,
British Columbia




7 October 2005




Place 
          and Date of Judgment:


Vancouver
,
British Columbia




17 
          February 2006




Written 
          Submissions Received:


28 November and 18 December 2006




Date 
          of Supplementary Judgment:


5 January 2007








Supplemental 
          Reasons of the Court
:





Reasons for Judgment of the Court:

[1]

The concluding paragraph of our reasons for judgment (see 2006 BCCA 
    70), in which we allowed this appeal from an order striking out the appellants 
    statement of claim, stated,

[46]      For those reasons, I would allow the appeal to the extent that 
    I would set aside the order appealed from and substitute an order that the 
    paragraphs of the statement of claim other than paragraphs 1, 3, and those 
    I have identified above be struck out.  The order should specify the paragraphs 
    that are struck.

[2]

Despite that clear direction, the parties have been unable to agree 
    on the form of our order and it has been referred to us by the Registrar for 
    settlement pursuant to Rule 49(1) of the
Court of Appeal Rules
, 
    B.C. Reg. 297/2001.

[3]

The parties have delivered written submissions.

[4]

The respondents position is that we did not order that the order under 
    appeal be set aside.  Clearly, we did  we ordered that it be set aside and 
    that there be substituted an order striking out specified paragraphs of the 
    statement of claim.  The respondent argues that we ordered the judgment below 
    to be varied.  Although we could have so ordered, we did not do so.

[5]

Accordingly, the form of order presented by the appellant is in acceptable 
    form.

[6]

The respondent also submits that there should be no order for costs 
    on the appeal.  It argues that the appellant was not entirely successful 
    because it remained successful in having a majority of the appellants claims 
    struck from the statement of claim.

[7]

We do not view this as a case of divided success.  In substance, this 
    was an appeal from a judgment that effectively dismissed the appellants action.  
    The appellant was successful in having his action revived, albeit on fewer 
    grounds than he pleaded initially.  In our view, that outcome represents substantial 
    success on the appeal and we see no reason why we should depart from the usual 
    rule that the successful appellant should recover costs of the appeal.  Accordingly, 
    we order that the appellant shall recover his costs in this Court.

[8]

We are all of the view that costs of the application in the Supreme 
    Court should be costs in the cause.

The Honourable 
    Mr. Justice Low

The Honourable 
    Mr. Justice Smith

The 
    Honourable Mr. Justice Thackray


